Exhibit 10.2


EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (“Agreement”) is effective as of November 5,
2018 (the “Effective Date”) and is by and between Argo Group International
Holdings, Ltd. (the “Company” and, together with its subsidiaries and
affiliates, “Argo Group”) and Mark E. Watson III (“Executive”).


WHEREAS, Argo Group is an international underwriter of specialty insurance and
reinsurance products in areas of the property and casualty market; and


WHEREAS, Argo Group offers a comprehensive line of products and services
designed to meet the unique coverage and claims-handling needs of its clients;
and


WHEREAS, the Company desires to continue to employ Executive as the President
and Chief Executive Officer of the Company; and


WHEREAS, the Executive desires to accept such continued employment as the
President and Chief Executive Officer of the Company;


NOW THEREFORE, in consideration of the promises and mutual agreements herein set
forth, intending to be legally bound, the parties hereby agree as follows:


1.
Employment Period. The period of employment of the Executive by the Company
under this Agreement (the “Employment Period”) shall be deemed to have commenced
on the Effective Date, and shall continue until December 31, 2023 (the “End
Date”). Unless sooner terminated in accordance with Section 6 of this Agreement,
the Employment Period shall terminate on the End Date.



2.
Duties. The Executive agrees to serve the Company in the position of President
and Chief Executive Officer and to perform diligently and to the best of his
abilities the duties and services of that office. During the Employment Period,
Executive shall perform the duties and services that the Company assigns or
delegates to him from time to time. Executive acknowledges and agrees that
Executive owes a fiduciary duty of loyalty, fidelity and allegiance to act at
all times in the best interests of Argo Group and further agrees not to engage
or participate in any act that will or is reasonably likely to injure the
business, interests, or reputation of Argo Group. Unless otherwise agreed to by
the Company and the Executive, the Executive’s principal place of business with
the Company shall be in Bermuda. Executive shall travel to such extent as may be
required in connection with the performance of his duties.





1
 

--------------------------------------------------------------------------------




3.
Compensation.



(a)
Base Salary. Company shall pay Executive an annual salary of U.S. One Million
Two Hundred Thousand and 00/100 Dollars ($1,200,000.00) (“Base Salary”), less
all applicable legal deductions and/or withholding. Base Salary shall be payable
in accordance with Company’s policies or practices in effect from time to time,
but in any event no less frequently than monthly. The Base Salary shall be
reviewed annually by the Human Resources Committee of the Company’s Board of
Directors (the “Board”) for possible increase (but not decrease); the Human
Resources Committee may, in its sole discretion, choose to increase the Base
Salary during the Employment Period. If the Base Salary is increased by the
Company, such Base Salary then constitutes the Base Salary for all purposes of
this Agreement.



(b)
Annual Cash Incentive and Long-Term Incentive Awards. In addition to Base
Salary, during the Employment Period, the Executive may, in the sole discretion
of the Company from time to time, be eligible to earn annual cash incentive
awards and long-term incentive awards contingent upon the achievement of
specific objectives as established by the Company. Any annual cash incentive
award and/or long-term incentive award shall be paid at the time the Company
normally pays such bonuses or awards, and Executive is only entitled to receive
any such annual cash incentive and/or long term incentive award if Executive is
employed by Company at the payment date.



(c)
Benefits. As additional compensation for Executive, Company shall provide or
maintain for Executive medical, welfare and health insurance benefit plans on
the same terms and conditions as are made available to all Executives of the
Company generally, subject to the terms and conditions of such plans as in
effect from time to time.



4.
Vacation. Executive shall be entitled to Paid Time Off (“PTO”) during
Executive’s employment under this Agreement, subject to Company’s paid time off
policy as may be in effect from time to time.



5.
Reimbursement For Expenses. Company shall reimburse Executive for all reasonable
and necessary business expenses incurred by Executive in the performance of
Executive’s duties during the Employment Period, provided that requests for
reimbursement are submitted in accordance with Company’s policies and procedures
as in effect from time to time. In no event shall expenses eligible for
reimbursement be reimbursed later than December 31 of



2
 

--------------------------------------------------------------------------------




the year following the calendar year in which the Executive incurred the related
expense. Any reimbursement in one calendar year may not affect the amount that
may be reimbursed in any other calendar year and a right to reimbursement may
not be exchanged or liquidated for another benefit or payment.


6.
Termination of Employment.



(a)
Death. This Agreement shall automatically terminate upon the death of the
Executive.



(b)
Disability. Subject to the requirements of the Americans with Disabilities Act
and any similar state law that may apply, Company may terminate Executive’s
employment and this Agreement if Company determines that Executive is physically
or mentally impaired and unable to perform the essential functions of
Executive’s job, with or without reasonable accommodation, during any
“Disability Period,” defined as one hundred twenty (120) consecutive days or one
hundred eighty (180) days in any twelve (12)-month period.



(c)
Termination by Company for Cause. Company may immediately terminate this
Agreement and Executive’s employment with the Company upon written notice to
Executive at any time for Cause. For purposes of this Agreement, “Cause” will
exist if:



(i)
Executive materially and willfully breaches any provision of this Agreement and
such breach has not been cured within thirty (30) days after the Company
provides notice of the breach to the Executive; provided, however, if the act or
omission that is the subject of such notice is substantially similar to an act
or omission with respect to which the Executive has previously received notice
and an opportunity to cure, then no additional notice is required and this
Agreement may be terminated immediately upon the Company’s election and written
notice to the Executive;



(ii)
Executive has committed any dishonest or disloyal act, or has engaged in
misconduct or gross negligence in connection with Executive’s employment that
has a material adverse effect on the operations or financial condition of the
Company or Argo Group;



3
 

--------------------------------------------------------------------------------






(iii)
Executive is convicted of, or pleads guilty or nolo contendere to, or enters
into an agreement for deferred adjudication, deferred prosecution, or other form
of delayed disposition for (A) any felony or (B) a crime of moral turpitude
which, in the good faith reasonable judgment of the Board, reflects in an
adverse manner on the reputation of the Company;



(iv)
Executive has willfully engaged in conduct that violates Argo Group’s written
policies (including, but not limited to, Argo Group’s Code of Conduct & Business
Ethics) or is materially detrimental to the reputation, character or standing
of, or otherwise is materially injurious to, Argo Group, monetarily or
otherwise; or



(v)
without limiting the generality of Section 6(c)(i), Executive breaches, or takes
any material step which, in the good faith reasonable judgment of the Board, is
likely to result in the breach of, any of the provisions of Section 8.



Executive shall not be terminated for Cause (other than termination for a Cause
event described in clause (iii) above) prior to being provided with a reasonable
opportunity to be heard before the Board (with his counsel present if he so
elects). No act or failure to act, on Executive’s part, shall be considered
“willful” unless done or omitted to be done, by Executive, with knowledge and
intent; provided that any unlawful act may not be considered in the Company’s
best interest.


(d)
Termination by Company Without Cause. Company may terminate Executive’s
employment at any time, regardless of reason, by providing at least thirty (30)
days’ written notice to the Executive.



(e)
Termination by Executive. Provided that the Executive is not in breach of this
Agreement, Executive may terminate Executive’ employment at any time, regardless
of reason, by providing at least thirty (30) days’ written notice to Company.



(f)
Termination by Executive with Good Reason. The Executive may terminate his
employment with good reason by delivering written notice to the Company of the
grounds for such termination within ninety (90) days after the Executive has
actual knowledge or should reasonably have known of the occurrence, without the
written



4
 

--------------------------------------------------------------------------------




consent of the Executive, of one of the following events (each event being
referred to herein as “Good Reason”):
i.
(A) any change in the duties or responsibilities (including reporting
responsibilities, which change for purposes hereof shall include the Executive
no longer reporting directly to a board of directors a majority of the members
of whom are independent directors as defined in the listing requirements for the
primary exchange on which the Company’s shares are listed) of the Executive that
is inconsistent in any material adverse respect with the Executive’s
position(s), duties, responsibilities or status with the Company immediately
prior to such change (including any diminution of such duties or
responsibilities) or (B) an adverse change in the Executive’s titles or offices
(including, the failure of the Executive to be nominated for election to the
Board at the expiration of the Executive’s current Board term (and each
subsequent expiration of a Board term served by the Executive that occurs during
the remainder of the Employment Period)) with the Company; it being understood
that (i) if the Company is no longer the top entity in the Company’s
organizational structure (e.g., a parent company is placed above the Company),
the failure of the Company to continue the Executive as chief executive officer
of the top entity in the Company’s organizational structure or (ii) any action
by the Company or the Board which materially hinders Executive’s ability to
perform his duties hereunder, shall, in each case, constitute Good Reason.

ii.
a reduction in the Executive’s Base Salary, target annual cash incentive
opportunity or target long-term incentive opportunity when compared to the
Executive’s Base Salary, target annual cash incentive opportunity or target
long-term incentive opportunity, as applicable, for the prior year;

iii.
the relocation of the Company’s principal executive offices from Bermuda;

iv.
the failure of the Company to continue in effect any material employee benefit
plan, compensation plan, welfare benefit plan or fringe benefit plan in which
the Executive is participating immediately prior to the date of this Agreement
or the taking of any action by the Company which would adversely affect the
Executive’s participation in or reduce the Executive’s benefits under any such
plan, unless the Executive is permitted to participate in other plans providing
the Executive with substantially equivalent benefits;



5
 

--------------------------------------------------------------------------------




v.
any refusal by the Company to continue to permit the Executive to engage in
activities not directly related to the business of the Company which the
Executive was permitted to engage in prior to the date of this Agreement;

vi.
the Company’s failure to provide in all material respects the indemnification
set forth in the Company’s Articles of Incorporation, By-Laws, or any other
written agreement between the Executive and Company;

vii.
the failure of the Company to obtain the assumption agreement from any successor
giving rise to a Change in Control (as defined in the Company’s 2014 Long-Term
Incentive Plan or any successor long-term incentive plan);

viii.
any other material breach of a provision of this Agreement by the Company.

For purposes of clauses (i) through (viii) above, an isolated, insubstantial and
inadvertent action taken in good faith and which is remedied by the Company
within thirty (30) days after receipt of notice thereof given by the Executive
shall not constitute Good Reason. The Executive’s right to terminate employment
with Good Reason shall not be affected by the Executive’s incapacity due to
mental or physical illness and the Executive’s continued employment shall not
constitute consent to, or a waiver of rights with respect to, any event or
condition constituting cause. Notwithstanding anything to the contrary contained
herein, in order for the Executive to terminate the Executive’s employment with
Good Reason under the prevailing circumstances then constituting Good Reason
hereunder, the Executive must terminate the Executive’s employment within thirty
(30) days following the end of the Company’s cure period set forth above if the
circumstances giving rise to Good Reason have not been cured.
7.
Effect of Termination. The termination of this Agreement shall not affect any
rights of Executive that shall have accrued prior to the date of such
termination.



(a)
Upon Death or Disability of the Executive.



(i)
During the Employment Period, if the Executive’s employment is terminated due to
death, the Executive’s estate shall be entitled to receive (A) the Base Salary
set forth in Section 3 accrued through the date Executive’s employment is
terminated, (B) any amounts owing to Executive for reimbursement of expenses
properly incurred by Executive prior to the date Executive’s employment is
terminated and which are reimbursable in accordance with Section 5, (C) any
other vested accrued benefits of Executive under the plans, programs and
arrangements of the Company (items (A), (B) and (C), collectively, the “Accrued
Benefits”), (D) any earned but unpaid



6
 

--------------------------------------------------------------------------------




annual cash incentive award for the year preceding the year in which Executive’s
employment is terminated, and (E) any target annual cash incentive award for the
year in which Executive’s employment is terminated; provided, that, such target
annual cash incentive award shall be paid on the first day of the month
coincident with or first following the thirtieth (30th) day following the date
Executive’s employment is terminated.
(ii)
During the Employment Period, if the Executive’s employment is terminated
pursuant to Section 6(b) due to Disability, the Executive shall be entitled to
receive (A) the Accrued Benefits, (B) any earned but unpaid annual cash
incentive award for the year preceding the year in which Executive’s employment
is terminated, and (C) any target annual cash incentive award for the year in
which Executive’s employment is terminated; provided, that, such target annual
cash incentive award shall be paid on the first day of the month coincident with
or first following the thirtieth (30th) day following the date Executive’s
employment is terminated.

(iii)
In the case of the Executive’s death or termination due to Disability, a
surviving spouse of the Executive or the Executive, as applicable, shall be
eligible for continuation of family health benefits pursuant to Section 3(c)
subject to compliance with plan provisions at the active Executive rate for an
eighteen month period after the date of the Executive’s death or termination due
to Disability, as applicable (“Extended Health Benefits”); provided, however,
that (A) such benefit continuation coverage shall be considered part of the
benefit continuation coverage which the surviving spouse or Executive, as
applicable, is entitled to receive under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), and (B) the surviving spouse
or the Executive, as applicable, timely elects COBRA coverage.

(iv)
In the event that Executive’s employment is terminated pursuant to Section 6(b)
due to Disability, it shall be a condition precedent of receipt of Extended
Health Benefits pursuant to Section 7(a)(iii) that: (A) within (90) days
following the date of termination Executive (or his legal representative, if
applicable) executes (and then with all revocation periods expired) a full and
complete release of Argo Group in the form attached as Exhibit A (the
“Release”); and (B) the Executive remains in full compliance with Section 8. For
clarity, if Executive revokes the Release or breaches any of his obligations
under Section 8, the Company, in addition to all other remedies set forth in
this Agreement, will have no further obligation to provide the Extended Health
Benefits other than as required by COBRA.

(b)
By the Company Without Cause; By Employee with Good Reason. If this Agreement is
terminated under Section 6(d) or (f) and the termination constitutes a
“separation from service” (within the meaning of Section 409A of the US Internal
Revenue Code



7
 

--------------------------------------------------------------------------------




of 1986 and any related regulations or other guidance promulgated thereunder
(collectively “Section 409A”)):


(i)
The Executive shall be entitled to receive (A) the Accrued Benefits and (B) any
earned but unpaid annual cash incentive award for the year preceding the year in
which Executive’s employment is terminated;

(ii)
The Executive shall be entitled to receive any target annual cash incentive
award for the year in which Executive’s employment is terminated; provided,
that, such target annual cash incentive award shall be paid on the first day of
the month coincident with or first following the sixtieth (60th) day following
the date of termination; provided, further, that if the Employee is a “specified
employee” (within the meaning of Section 409A of the Code), payment of such
target annual cash incentive award may be subject to delay in accordance with
Section 7(d);

(iii)
All unvested equity awards previously awarded to the Executive by the Company
shall remain outstanding, shall continue to vest and shall be paid or settled in
accordance with the terms of the applicable award agreements as if no
termination had occurred and the Executive had remained employed by the Company
through the applicable vesting date, with the vesting of any outstanding
performance-based equity awards to be determined based on actual performance
through the end of the applicable performance period. All outstanding, unvested
stock options shall remain exercisable for a period of 12 months following the
last vesting date of the stock option, but not beyond the original term of the
stock option. In the event of Executive’s involuntary termination of employment
or termination for Good Reason in each case within two years following a Change
in Control, all outstanding unvested equity awards shall immediately become
vested upon the date of such termination of employment.

(iv)
The Company shall pay the Executive an aggregate amount equal to 2 times the sum
of (A) his Base Salary and (B) his target annual cash incentive award for the
year in which his employment is terminated (or, if a target annual cash
incentive award has not been established for Executive for such year as of the
date his employment is terminated, his target annual cash incentive award for
the year prior to the year in which his employment is terminated), payable in a
single lump sum payment (“Severance Pay”); provided, however, that such
severance payment shall be paid on the first day of the month coincident with or
first following the sixtieth (60th) day following the date of termination; and
provided, further, that if the Employee is a “specified employee” (within the
meaning of Section 409A of the Code) and any such payment is scheduled to be
paid after March 15 of the year following



8
 

--------------------------------------------------------------------------------




termination of employment, the payment of severance may be further delayed as
described in Section 7(d);
(v)
The Executive shall be eligible for continuation of health benefits pursuant to
Section 3(c) (subject to compliance with the applicable plan provisions) at the
active Executive rate until the Executive obtains reasonably equivalent coverage
or for eighteen (18) months from the date of termination, whichever is earlier
(“Severance Benefits”); provided, however, that (A) such benefit continuation
coverage shall be considered part of the benefit continuation coverage which the
Executive is entitled to receive under COBRA, and (B) the Executive timely
elects COBRA coverage;

(vi)
It shall be a condition precedent of payment or provision to the Executive of
Severance Pay or Severance Benefits pursuant to this Section 7(b) that: (A)
within thirty (30) days following the date of termination Executive executes
(and then with all revocation periods expired) a full and complete release in
the form attached as Exhibit A (the “Release”); and (B) the Executive remains in
full compliance with Section 8. For clarity, if Executive revokes the Release or
breaches in any material respect any of his obligations under Section 8, which
breach is not cured within thirty (30) days following written notice from
Company, Company, in addition to all other remedies set forth in this Agreement,
will have no further obligation to pay Severance Pay or Severance Benefits and
will be entitled to all other remedies set forth in this Agreement;

(vii)
Except as provided for in this Section 7(b), the Executive shall not have any
rights that have not previously accrued upon termination of this Agreement.

(c)
By Company for Cause; By Executive; Expiration of this Agreement. If Executive’s
employment is terminated pursuant to Section 6(c) or Section 6(e) or upon the
expiration of this Agreement on the End Date, Executive shall be entitled to
receive the Accrued Benefits and Executive shall not be entitled to any other
benefits (unless otherwise required by law). Upon the expiration of this
Agreement on the End Date, (i) all unvested equity awards previously awarded to
Executive by the Company shall remain outstanding, shall continue to vest and
shall be paid or settled in accordance with the terms of the applicable award
agreements as if no termination had occurred and the Executive had remained
employed by the Company through the applicable vesting date, with the vesting of
any outstanding performance-based equity awards to be determined based on actual
performance through the end of the applicable performance period, (ii) all
outstanding, unvested stock options shall remain exercisable for a period of 12
months following the last vesting date of the stock option, but not beyond the
original term of the stock option, and (iii) the Executive shall be entitled to
receive the bonus that would have been awarded in



9
 

--------------------------------------------------------------------------------




respect of the 2023 performance year based on actual performance had Executive
remained in employment through the payment date for such bonus award.
 
(d)
Six-Month Delay. Notwithstanding any provisions of this Agreement to the
contrary, if the Executive is a “specified employee” (within the meaning of
Section 409A of the Code) at the time of the Executive’s “separation from
service” (within the meaning of Section 409A of the Code) and if any portion of
the payments or benefits to be received by the Executive upon the Executive’s
separation from service would be considered deferred compensation under Section
409A of the Code, then each portion of such payments and benefits that would
otherwise be payable or provided shall instead be paid or made available to
Executive (or his estate if applicable) on the first regular payroll date
following the six month anniversary of the Executive’s separation from service
or, if earlier, the date of his death.



(e)
Excise Taxes. Notwithstanding any other provision of this Agreement, if any
portion of the payments and benefits provided under Section 7 of this Agreement,
either alone or together with other payments and benefits which the Executive
receives or is then entitled to receive from the Company or its affiliates, or
any successor (in the aggregate, “Total Payments”), would be subject to the
excise tax imposed by section 4999 of the Code, or any interest or penalties
with respect to such excise tax (such excise tax, together with any interest or
penalties thereon, is herein referred to as the “Excise Tax”), then, except as
otherwise provided in the next sentence, such Total Payments shall be reduced to
the extent the Independent Tax Counsel shall determine is necessary (but not
below zero) so that no portion thereof shall be subject to the Excise Tax. If
Independent Tax Counsel determines that the Executive would receive in the
aggregate greater payments and benefits on an after tax basis if the Total
Payments were not reduced pursuant to this Section 7(e), then no such reduction
shall be made. For purposes of determining the after tax benefit to the
Executive, the Executive’s estimated actual blended marginal rate of federal,
state and local income taxation in the calendar year in which the Termination
Date occurs shall be utilized. Such marginal rate shall be determined by taking
into account (A) the estimated actual net effect on the marginal rate
attributable to the deduction of state and local income taxes, (B) the phase
out, if any, of itemized deductions, (C) the estimated actual net tax rate
attributable to employment taxes, and (D) any other tax provision that in the
judgment of the Independent Tax Counsel will actually affect the Executive’s
estimated actual blended marginal tax rate. The determination of which payments
or benefits shall be reduced to avoid the Excise Tax shall be made by the
Independent Tax Counsel, provided that the Independent Tax Counsel shall



10
 

--------------------------------------------------------------------------------




reduce or eliminate, as the case may be, payments or benefits in the order that
it determines will produce the required deduction in Total Payments with the
least reduction in the after-tax economic value to the Executive of such
payments. If the after-tax economic value of any payments is equivalent, such
payments shall be reduced in the inverse order of when the payments would have
been made to the Executive until the reduction specified herein is achieved. The
Independent Tax Counsel shall make a determination as to whether any reasonable
compensation value can be ascribed to any non-competition covenants that are
applicable to Executive, and shall factor in any such value in making its
determination as to whether the Total Payments would be subject to the excise
tax imposed by section 4999 of the Code. The Independent Tax Counsel shall
provide its determination, together with detailed supporting calculations and
documentation to the Company and the Executive within ten (10) days of the
Termination Date. The determination of the Independent Tax Counsel under this
Section 7(e) shall be final and binding on all parties hereto. For purposes of
this Section 7(e), “Independent Tax Counsel” shall mean a lawyer, a certified
public accountant with a nationally recognized accounting firm, or a
compensation consultant with a nationally recognized actuarial and benefits
consulting firm with expertise in the area of executive compensation tax law,
who shall be selected by the Company and shall be acceptable to the Executive
(the Executive’s acceptance not to be unreasonably withheld), and whose fees and
disbursements shall be paid by the Company.


8.
Confidentiality and Covenants.



(a)
Definitions. For the purposes of this Section 8, the following words have the
following meanings:

(i)
“Company Group” means, individually and collectively, (A) the Company; (B) any
entity within Argo Group for which the Executive performs duties pursuant to
this Agreement; and (C) any entity within Argo Group in relation to which the
Executive has, in the course of his employment, (1) acquired knowledge of Argo
Group’s trade secrets or Confidential Information (defined below), (2) had
material dealings with Argo Group’s Customers or Prospective Customers, or (3)
supervised directly or indirectly any employee having material dealings with
Argo Group’s Customers or Prospective Customers.

(ii)
“Company Services” means any services (including but not limited to technical
and product support, technical advice, underwriting and customer services)
supplied by Company Group.



11
 

--------------------------------------------------------------------------------




(iii)
“Customer” means any Person to whom or which Company Group supplied Company
Services and with whom or which: (A) Executive had dealings pursuant to his
employment, or (B) any employee who was under the direct or indirect supervision
of the Executive had dealings pursuant to his or her employment, or
(C) Executive was responsible in a client management capacity on behalf of the
Company.

(iv)
“Person” means any individual, firm, company, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company or other entity of any kind.

(v)
“Prospective Customer” means any Person with whom or which Company Group shall
have had negotiations or material discussions regarding the possible
distribution, sale or supply of Company Services and with whom or which: (A)
Executive shall have had dealings pursuant to his employment, or (B) any
employee who was under the direct supervision of Executive shall have had
dealings pursuant to his or her employment, or (C) Executive was responsible in
a client management capacity on behalf of the Company.

(vi)
“Restricted Area” means: (A) the United States, and (B) any other geographic
area in which Company Group provides Restricted Services and in which Executive
participates, directly or indirectly, in the course of performing his duties for
Argo Group during the 12 months preceding the date of Executive’s termination of
employment.

(vii)
“Restricted Employee” means any Person who, on the date of the termination of
Executive’s employment with the Company, was employed by Argo Group at the level
of director, manager, underwriter or salesperson and with whom the Executive had
material contact or dealings in the course of his employment;

(viii)
“Restricted Services” means Company Services or any services of the
substantially similar kind.

(b)
Acknowledgement.

(i)
The Executive acknowledges that, during his employment, Argo Group will disclose
to Executive, or place Executive in a position to access or develop trade
secrets or Confidential Information (defined in Section 8(c)) belonging to Argo
Group; and/or will entrust the Executive with business opportunities of Argo
Group; and/or will place the Executive in a position to develop good will on
behalf of Argo Group. The Executive acknowledges that the Confidential
Information, business opportunities and good will of Argo Group are of
competitive value and could be used to the competitive and financial detriment
of Argo Group if misused or disclosed by the Executive. Argo Group will permit
Executive to have access to Confidential



12
 

--------------------------------------------------------------------------------




Information, business opportunities and goodwill only in return for the
Executive’s promises in Section 8 of this Agreement. The Executive therefore
agrees that the obligations and restrictions set out in Section 8 are reasonable
and necessary to protect the legitimate business interests of Argo Group, both
during and after the termination of his employment.
(ii)
If, during the Executive’s employment with the Company, the Executive creates
any work of authorship fixed in any tangible medium of expression that is the
subject matter of copyright (such as video tapes, written presentations, or
acquisitions, computer programs, e-mail, voice mail, electronic data bases,
drawings, maps, architectural renditions, models, manuals, brochures or the
like) relating to Company Group’s business, products or services, whether such
work is created solely by the Executive or jointly with others (whether during
business hours or otherwise and whether on Argo Group’s premises or otherwise),
Company Group shall be deemed the author of such work if the work is prepared by
the Executive in the scope of the Executive’s employment.

(c)
Confidential Information.

(i)
Executive understands and agrees that all records, whether original, duplicated,
computerized, memorized, handwritten, or in any other form, and all information
contained therein, relating to the past, current or prospective business of Argo
Group, and/or relating to Customers and/or Prospective Customers, that provide
Argo Group with a competitive advantage and that are not known to the general
public are proprietary, confidential and constitute trade secrets, regardless of
whether such records or information were generated and/or obtained by Executive,
Argo Group, and/or a third party, including without limitation: (a) Customer and
Prospective Customer information such as contact information, account or policy
information, purchasing information, insurance and/or reinsurance needs,
underwriting, financial and pricing information; (b) any plans, formulas,
products, trade secrets, sales, marketing, merchandising or underwriting
information or strategies, product information, or confidential material or
information and instructions, technical or otherwise, issued or published for
the use of Argo Group; and (c) any information concerning the present or future
business, processes, or methods or manner of operation of Argo Group,
accomplishing the business undertaken by Argo Group, or concerning improvement,
inventions or know how relating to the same or any part thereof (collectively,
“Confidential Information”).

(ii)
Executive acknowledges that, during his employment, Executive will occupy a
position of trust and confidence as regards Company Group and therefore agrees
that he shall treat as confidential and, except as expressly required in the
performance of Executive’s duties under this Agreement, shall not use



13
 

--------------------------------------------------------------------------------




for Executive’s own benefit or disclose (or permit or cause the disclosure of)
to any Person, directly or indirectly, any Confidential Information unless such
use or disclosure has been specifically authorized in writing by Company Group
in advance. It is the intent of Company Group, with which intent Executive
hereby agrees, to restrict Executive from disseminating or using for Executive’s
own benefit any information belonging directly or indirectly to Argo Group that
is unpublished, not readily available to the general public or within Argo
Group’s industry and that could be detrimental to Argo Group if so used or
disclosed.
(iii)
Executive understands that Confidential Information is entrusted to Executive
solely due to Executive’s affiliation with Argo Group. Confidential Information
is extremely valuable to Argo Group and Executive acknowledges, understands and
agrees Argo Group takes reasonable measures to maintain its confidentiality and
to guard its secrecy. This information is developed and acquired by expenditures
of time, effort and money and provides Argo Group with a competitive advantage.
Executive agrees that Confidential Information is the property of Argo Group and
is deserving of trade secret status and protection.

(iv)
Upon termination of Executive’s employment for any reason, Executive (or
Executive’s heirs or personal representatives) shall immediately deliver to the
Company: (i) all documents and materials containing Confidential Information
(including without limitation any copies, summaries or computerized or
electronic versions thereof); (ii) all documents and materials which otherwise
contain information relating to the business and affairs of Argo Group (whether
or not confidential); and (iii) all other documents, materials and other
property belonging to Argo Group that are in the possession or under the control
of Executive. Executive shall permit Argo Group to inspect, prior to removal,
any and all materials to be taken from Argo Group’s offices and shall surrender
and provide to Argo Group any electronic device (including but not limited to
any computer, handheld device, mobile telephone or similar device) used to
conduct business while employed by Company (whether owned by Argo Group or
Executive) for the purpose of inspecting such device and removing all
Confidential Information.

(v)
In the event that Executive becomes legally compelled to disclose any
Confidential Information, Executive shall provide the Company prompt notice
before such Confidential Information is disclosed so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement. Executive will exercise Executive’s best efforts
to assist the Company in obtaining such a protective order or other appropriate
remedy. In the event that such protective order or other remedy is not obtained,
Executive will furnish only that portion of the



14
 

--------------------------------------------------------------------------------




Confidential Information which Executive is advised by written reasonable
opinion of counsel is legally required.
(vi)
All information, ideas, concepts, improvements, discoveries, and inventions,
whether patentable or not, that are conceived, made, developed or acquired by
Executive, individually or in conjunction with others, during Executive’s
employment with the Company (whether during business hours or otherwise and
whether on the premises of Argo Group or otherwise) that relate to the business,
products or services of Company Group shall be disclosed to the Board and are
and shall be the sole and exclusive property of Company Group. Moreover, all
documents, drawings, memoranda, notes, records, files, correspondence, manuals,
models, specifications, computer programs, e-mail, voice mail, electronic data
bases, maps and all other writings and materials of any type embodying any such
information, ideas, concepts, improvements, discoveries and inventions are and
shall be the sole and exclusive property of Company Group. Upon termination of
Executive’s employment for any reason, Executive promptly shall deliver the
same, and all copies thereof, to Company Group.

(vii)
Nothing contained herein shall prohibit Executive from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice, the Securities and
Exchange Commission, the Occupational Safety and Health Administration, the
Equal Employment Opportunity Commission, any Inspector General, or making other
disclosures protected under the whistleblower provisions of federal law or
regulation. Executive does not need the prior authorization of the Company to
make any such reports or disclosures and Executive is not required to notify the
Company that Executive has made such reports or disclosures.

(viii)
Notwithstanding anything to the contrary contain herein, the parties hereto
acknowledge that pursuant to 18 USC § 1833(b), Executive may not be held liable
under any criminal or civil federal or state trade secret law for disclosure of
a trade secret: (A) made in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (B) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, the parties hereto acknowledge that if Executive sues the
Company for retaliation based on the reporting of a suspected violation of law,
Executive may disclose a trade secret to Executive’s attorney and use the trade
secret information in the court proceeding, so long as any document containing
the trade secret is filed under seal and Executive does not disclose the trade
secret except pursuant to court order.



15
 

--------------------------------------------------------------------------------




(ix)
Executive may also disclose Confidential Information to the minimum extent
necessary to enforce the terms of this Agreement in any legal proceeding
concerning Executive’s rights or obligations hereunder.

(d)
Restrictive Covenant. Other than for or on behalf of Argo Group, Executive
agrees that Executive shall not (whether by Executive, through Executive’s
employers or employees or agents or otherwise, and whether on Executive’s own
behalf or on behalf of any other person, firm, company or other organization)
during Executive’s employment with the Company and for the period of 12 months
after Executive ceases to be employed by the Company, directly or indirectly:

(i)
contact or solicit any Customer or Prospective Customer with respect to
Restricted Services, or endeavor to entice away from Company Group any Customer
or Prospective Customer;

(ii)
accept orders or facilitate the acceptance of any orders, or have any business
dealings for, Restricted Services from any Customer or Prospective Customer;

(iii)
contact, solicit or induce, or endeavor to solicit or induce any Restricted
Employee to cease working for or providing services to Argo Group, or hire any
Restricted Employee;

(iv)
employ or otherwise engage for the purpose of researching into, developing,
distributing, selling, supplying or otherwise dealing with Restricted Services,
any Person who is or was employed or engaged by Company Group and who, by reason
of such employment or engagement, is reasonably likely to be in possession of
any Argo Group trade secrets or Confidential Information.

(e)
Non-Competition Requirement(s). Executive agrees that, during Executive’s
employment with the Company, other than for or on behalf of Argo Group,
Executive shall not (whether by himself, through his employers or employees or
agents or otherwise, and whether on his own behalf or on behalf of any other
Person), directly or indirectly, own, manage, operate, control, make loans or
advances to, be employed by, act as an officer, director, agent or consultant
for, or be in any other way connected with or provide services to or for, any
Person: (a) engaged in the property and/or casualty insurance and/or reinsurance
business; and/or (b) that offers products or services competitive with the
products or services offered by Argo Group, or that otherwise competes with Argo
Group (“Non-Competition Requirement”). Notwithstanding the foregoing, the
Executive may (i) acquire up to 3% of the voting securities of any publicly
traded entity and (ii) make passive investments in private equity, hedge and
mutual funds or similar investment vehicles.

Executive further agrees that he shall not (whether by himself, through his
employers or employees or agents or otherwise, and whether on his own behalf or
on behalf of any other Person), directly or indirectly, for a period of 12
months after Executive


16
 

--------------------------------------------------------------------------------




ceases to be employed by the Company, own, manage, operate, control, make loans
or advances to, be employed by, act as an officer, director, agent or consultant
for, or be in any other way connected with or provide services to or for, any
Person in the business of researching, developing, underwriting, distributing,
selling, supplying, or otherwise dealing with Restricted Services in the
Restricted Area (“Post-Employment Non-Competition Requirement”). Notwithstanding
the foregoing, the Executive may become employed by an entity that provides
Restricted Services (whether or not in the Restricted Area); provided, that, the
Executive may not serve as the chief executive officer of any such entity;
provided, further, that, the Executive does not work in, or have supervisory
authority over, a business unit of such entity that provides such Restricted
Services in the Restricted Area and does not have any professional communication
with anyone employed in such business unit.
(f)
Notice of Subsequent Employment or Engagement. Executive agrees that during the
12 months following the date of termination of his employment, Executive shall
inform the Company, prior to the commencement of employment or any work as an
independent contractor, of the identity of any new employer or other entity to
which Executive plans to provide consulting or other services, along with
Executive’s starting date, title, job description and any other information
which the Company may reasonably request (and which does not violate any
confidentiality obligation of the Executive) to confirm Executive’s compliance
with the terms of this Agreement.

(g)
Non-Disparagement. Executive shall not, at any time during the Employment Period
and thereafter, make statements or representations, or otherwise communicate,
directly or indirectly, in writing, orally, or otherwise, or take any action
which is reasonably likely to be, directly or indirectly, disparaging or be
damaging to the Company, or its subsidiaries, or their respective officers,
directors, employees, advisors, businesses or reputations. Neither the Company
in any formal statement nor the members of the Board and executive officers of
the Company shall, at any time during the Employment Period and thereafter, make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally or otherwise, or take any action which is reasonably likely
to be, directly or indirectly, disparaging or be damaging to Executive or
Executive’s reputation. Notwithstanding the foregoing, nothing in this Agreement
shall preclude Executive or such members of the Board or executive officers from
making truthful statements that are required by applicable law, regulation or
legal process, including truthful statements in connection with an action, suit
or other proceeding to enforce Executive’s or the Company’s respective rights
under this Agreement.

(h)
Cooperation. The parties hereto agree that certain matters in which Executive
will be involved during the Employment Period may necessitate Executive’s
cooperation in the future. Accordingly, following the termination of Executive’s
employment for any reason, to the extent reasonably requested by the Company,
Executive shall



17
 

--------------------------------------------------------------------------------




cooperate with the Company and its counsel, including with information requests
relating to the business or affairs of the Company, as well as any
investigation, litigation, arbitration or other proceeding relating to the
business or affairs of the Company, other than in connection with any dispute
between Executive and the Company; provided that, the Company shall make
reasonable efforts to minimize disruption of Executive’s business, employment or
personal affairs, including limiting Executive’s travel to the extent reasonably
possible. The cooperation includes Executive making Executive available for
reasonable periods of time (with due regard for Executive’s other commitments)
upon reasonable notice to Executive in any such litigation or investigation and
providing testimony before or during such litigation or investigation. The
Company shall reimburse Executive for reasonable out-of-pocket expenses incurred
in connection with such cooperation (including legal counsel selected by
Executive and reasonably acceptable to the Company); provided that, if the
Company requires Executive to devote significant time to such cooperation, the
Company and Executive will establish in good faith a reasonable hourly or daily
rate for the time spent by Executive on such cooperation, based on Executive’s
Base Salary as of Executive’s termination date. Notwithstanding the foregoing,
the Executive will have no obligation to cooperate against his own legal
interests or that of any then current future employer.
(i)
This Section 8 shall be for the benefit of Argo Group and the Company reserves
the right to assign the benefit of such provisions to any entity within Argo
Group. The obligations undertaken by the Executive pursuant to this Section 8
shall, with respect to each entity within Argo Group, constitute separate and
distinct obligations and covenants and the invalidity or unenforceability of any
such obligation or covenant shall not affect the validity or enforceability of
the obligations or covenants in favor of any other entity within Argo Group.

(j)
Section 8 shall survive the termination of the Executive’s employment with the
Company and the termination or expiration of this Agreement for any reason.

While the restrictions and obligations in Section 8 (on which the Executive has
had the opportunity to take independent advice, as the Executive hereby
acknowledges) are considered by the parties to be reasonable in all
circumstances, if any portion(s) of Section 8 shall be adjudged to be illegal,
void, unenforceable, overly broad (including as to time, scope or geography) or
otherwise beyond what is reasonable in all the circumstances for the protection
of the legitimate interests of Argo Group, any such portion(s) of Section 8
shall be reformed to ensure the enforceability of Section 8 to the fullest
extent possible or if reformation of such portion(s) is deemed impossible then
such portions of Section 8 shall be severed from this Agreement, but the
remainder of Section 8 of this Agreement shall remain in full force and effect.
9.
Remedies for Breach. In addition to the rights and remedies otherwise provided
in this Agreement, and without waiving the same, if Executive breaches, or takes
any material step which, in the good faith reasonable judgment of the Board, is
likely to result in the breach



18
 

--------------------------------------------------------------------------------




of, any of the provisions of Section 8, Executive agrees that the Company shall
have the following rights and remedies, in addition to any others, each of which
shall be independent of the other and severally enforceable:


(a)
The right and remedy to have such provisions specifically enforced by a court
and/or arbitrator(s) having equitable jurisdiction. Executive specifically
acknowledges and agrees that if Executive breaches, or takes any material step
which, in the good faith reasonable judgment of the Board, is likely to result
in the breach of, any of the provisions of Section 8 hereof, it may cause
substantial irreparable injury to Argo Group and that money damages may not
provide an adequate remedy to Argo Group, and that Argo Group will be entitled
to appropriate equitable relief, including but not limited to a temporary
restraining order or temporary or permanent injunctive relief. Such equitable
relief shall be available without posting of any bond or other security.



(b)
The right to require Executive to account for and pay over to Company all
compensation, profits, monies, accruals, increments or other benefits
(hereinafter collectively the “Benefits”) derived or received by the Executive
as a result of any conduct, activities, transactions and/or other provision of
services constituting a breach of any of the provisions of Section 8.



(c)
Upon discovery by Company of a breach by Executive of, or a material step taken
by Executive which, in the good faith reasonable judgment of the Board, is
likely to result in the breach of, any of the provisions Section 8, the right,
subject to notice to Executive of the alleged breach or material step taken and
any cure efforts by the Executive in accordance with this Agreement, to
immediately suspend any payments or benefits to Executive under Sections 3 or 7
pending a resolution of the dispute.



(d)
The right to terminate Executive’s employment for Cause pursuant to Section
6(c), subject to Executive’s right to timely cure.



(e)
If Executive is determined to have breached any provisions of Section 8, the
court or arbitrator shall extend the effect of those provisions of the Section
for an amount of time equal to the time Executive was in breach thereof unless
the Company was aware of the breach at the time that it occurred and failed to
notify the Executive of the alleged breach or otherwise failed to address the
breach in any capacity.



19
 

--------------------------------------------------------------------------------






10.
Successors and Assigns. This Agreement is personal in its nature and Executive
cannot assign it without Company’s written consent. Company may assign this
Agreement to any successor in interest and/or to Argo Group.



11.
Notices. Any notice required or permitted to be given to Executive pursuant to
this Agreement shall be sufficiently given if sent to Executive by registered or
certified mail addressed to Executive at 110 Pitts Bay Road, Pembroke HM 08
Bermuda, or at such other address as Executive shall designate by written notice
to the Company, and any notice required or permitted to be given to the Company
pursuant to this Agreement shall be sufficiently given if sent to the Company by
registered or certified mail addressed to it at 110 Pitts Bay Road, Pembroke HM
08 Bermuda, Attn: General Counsel, or at such other address as it shall
designate by notice to Executive.



12.
Invalid Provisions. The invalidity or unenforceability of a particular provision
of this Agreement shall not affect the enforceability of any other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision were omitted.



13.
Amendment. This Agreement may only be amended in writing by an agreement
executed by both parties hereto.



14.
Entire Agreement. This Agreement contains the entire agreement of the parties
regarding the subject matter contained herein and supersedes any and all prior
agreements, promises, covenants, arrangements, communications, representations
or warranties, whether oral or written, as well as the negotiations between said
parties. The parties further agree that this Agreement shall supersede and
replace in its entirety the Executive Employment Agreement, effective as of
November 5, 2013, between the Executive and the Company. For the avoidance of
doubt, if Executive becomes entitled to receive the payments and benefits
provided for in Section 7(a) or Section 7(b) hereof, as applicable, such
payments and benefits shall be in lieu of, and not in addition to, any payments
or benefits to which Executive may otherwise be or become entitled under any
Company severance plan, policy or program.

 
15.
Arbitration.

(a)
Any claim or controversy arising between Executive and the Company and/or Argo
Group, shall be settled by final and binding arbitration in Bexar County, Texas.



20
 

--------------------------------------------------------------------------------




(b)
Disputes that must be arbitrated under this Agreement shall include all
statutory, contractual, and common law claims and controversies between
Executive and Argo Group including, without limitation, controversies concerning
the construction, performance or breach of this Agreement or any other agreement
between the Company and Executive, whether entered into prior, on or subsequent
to the date hereof, claims arising out of or relating to Executive’s hiring,
employment, or termination of employment, and claims of workplace
discrimination, harassment and retaliation. Workers’ compensation claims (except
any claim asserted pursuant to Tex. Labor Code §451 or any successor provision),
claims for unemployment benefits and claims based upon any Company’s benefit
plans containing a different final and binding dispute procedure are excluded
from arbitration.

(c)
This Section 15 and any arbitration hereunder are subject to and controlled by
the Federal Arbitration Act, 9 U.S.C. §1, et seq. (“FAA”). Notwithstanding the
foregoing, the parties agree that all questions of arbitrability will be
submitted to the arbitrator. Additionally, in the event that the FAA is deemed
not to apply, the parties agree that any review of the arbitration award shall
be strictly limited to the bases provided for under the FAA.

(d)
Submission to arbitration pursuant to this Section 15 may be compelled by any
court located in Bexar County, Texas. The parties agree to submit to exclusive
jurisdiction and venue in the courts in Bexar County, Texas for purpose of this
Subsection 15(d).

(e)
Any party may, without waiving any other rights and remedies under this
Agreement, apply to any court located in Bexar County, Texas, to seek any
interim or preliminary injunctive relief that is necessary to protect the rights
or property of that party, pending the arbitrator’s award or resolution of the
controversy. The parties agree to submit to exclusive jurisdiction and venue in
the courts in Bexar County, Texas for purpose of this Subsection 15(e).



(f)
The arbitration proceedings under this Section 15 shall be before a single
arbitrator and conducted in accordance with the American Arbitration
Association’s (AAA) National Rules for the Resolution of Employment Disputes in
effect at the time the demand for arbitration is made, which are incorporated
herein and are available through the AAA’s website (http://www.adr.org) or the
Company’s Human Resource Department, except to the extent they conflict with the
specific provisions of this Agreement.



(g)
The arbitrator may award reasonable attorneys’ fees to the prevailing party if
such an award would be permitted under the law governing the claim(s) involved.

(h)
The arbitration award may be specifically enforced by any party in any court of
competent jurisdiction.

(i)
The parties acknowledge, understand and agree that:

(i)
Each party has had the opportunity to consult with legal counsel regarding this
Section 15;



21
 

--------------------------------------------------------------------------------




(ii)
By agreeing to arbitrate, the parties give up their rights to sue each other in
a court of law and to have a trial by jury;

(iii)
Arbitration awards are final and binding and a parties’ ability to have a court
reverse or modify an arbitration award is very limited, as envisioned by and
provided for in the FAA;

(iv)
The ability of the parties to conduct discovery (e.g., the ability of the
parties to obtain documents, interrogatory answers and witness statements) is
within the discretion of the arbitrator and may be more limited than and
different from discovery in court proceedings;

(v)
The arbitrator’s award is not required to include factual findings or legal
reasoning or otherwise explain the bases for the award;

(vi)
The time limits for bringing a claim and other proceedings in arbitration may be
different from the time limits imposed by courts;

(vii)
Each party may be represented by an attorney during the arbitration proceedings;

(viii)
Executive is still protected by all applicable employment laws, and does not
give up any substantive rights to recover damages; and

(ix)
This Section 15 survives the termination of Executive’s employment and the
termination or expiration of this Agreement for any reason.

16.
Applicable Law. This Agreement is entered into under, and shall be governed for
all purposes, by the laws of the State of Texas, without regard to its conflicts
of law principles.



17.
Jurisdiction and Venue. The parties agree that any dispute between the parties
that is determined to be not subject to arbitration pursuant to Section 15 shall
be subject to exclusive jurisdiction and venue in the District Courts in Bexar
County, Texas.



18.
No Waiver. Company’s or Executive’s failure at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall not be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time.



19.
Severability. If any provision of this Agreement is adjudged to be invalid or
unenforceable, then the invalidity or unenforceability of that provision shall
not affect the validity or



22
 

--------------------------------------------------------------------------------




unenforceability of any other provision of this Agreement, and the provision
shall be reformed to the fullest extent possible or if reformation of such
provision is deemed impossible such provision shall be severed from this
Agreement, but the remainder of this Agreement shall remain in full force and
effect.


20.
Section 409A and 457A Compliance. To the extent applicable, this Agreement is
intended to meet the requirements of Section 409A and 457A of the Code, and
shall be interpreted and construed consistent with that intent. For purposes of
this Agreement, each payment under this Agreement shall be considered a
“separate payment” and not as part of a series of payments for purposes of
Section 409A.



21.
Withholding of Taxes and Other Executive Deductions. Company may withhold from
any benefits and payments made pursuant to this Agreement all federal, state,
city and other taxes as may be required pursuant to any law or governmental
regulation or ruling and any and all other normal Executive deductions made with
respect to the Company’s Executives generally.



22.
Indemnification. The Executive shall be fully indemnified to the maximum extent
permitted by applicable law and by the Company’s by-laws for his services
hereunder and shall be covered by directors’ and officers’ liability or other
third-party insurance on a basis no less favorable than other directors and
officers of the Company are so provided, including with respect to any “tail”
coverage.



23.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one in the same agreement.



24.
Clawback. Notwithstanding any provision in this Agreement to the contrary, any
portion of the payments and benefits provided under this Agreement, as well as
any other payments and benefits which the Employee receives pursuant to a
Company plan or other arrangement, shall be subject to a clawback to the extent
necessary to comply with the requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act or any Securities and Exchange Commission rule.



23
 

--------------------------------------------------------------------------------




EXECUTIVE UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT, IN ACCORDANCE WITH SECTION
15, THIS AGREEMENT IS SUBJECT TO MANDATORY ARBITRATION AND THAT EXECUTIVE IS
AGREEING IN ADVANCE TO ARBITRATE ANY CONTROVERSIES WHICH ARISE WITH ARGO GROUP
IN ACCORDANCE WITH THE TERMS OUTLINED THEREIN.


In witness whereof, the parties hereto have executed this Agreement as of the
day and year above written.




ARGO GROUP INTERNATIONAL            EXECUTIVE:
HOLDINGS, LTD.




By: /s/ John R. Power, Jr.                /s/ Mark E. Watson III        
John R. Power, Jr., Chairman            Mark E. Watson III
Human Resources Committee,
Board of Directors of
Argo Group International Holdings, Ltd.


24
 

--------------------------------------------------------------------------------






EXHIBIT A
GENERAL RELEASE


Argonaut Group International Holdings, Ltd. (“Company”) and I, Mark E. Watson
III, agree as follows:
I. Complete Release


A.
In General: Pursuant to the requirements of Section 7 of my Executive Employment
Agreement with the Company, dated November 5, 2018 (the “Executive Employment
Agreement”), and as consideration for the termination benefits contained
therein, I hereby agree to irrevocably and unconditionally release any and all
Claims I may now have against the Company and other parties as set forth in this
Section I.



B.
Released Parties: The Released Parties are the “Argo Group” entities, as defined
in the Executive Employment Agreement, which include Argo Group International
Holdings, Ltd. and all of its subsidiary holding and operating companies, and,
with respect to each of them, their predecessors and successors; and, with
respect to each such entity, all of its past, present and future employees,
officers, directors, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, employee benefit programs (and the trustees, administrators,
fiduciaries, and insurers of such programs); and any other persons acting by,
through, under or in concert with any of the persons or entities listed in this
subsection (the “Released Parties” and each a “Released Party”).



C.
Claims Released: I understand and agree that I am releasing all known and
unknown claims, demands, promises, causes of action and rights of any type that
I may have had or currently have (the “Claims”) against each and every Released
Party based on, relating to, or arising out of any fact, act, omission, event,
conduct, representation, agreement or other matter whatsoever relating to my
employment with the Company and termination of such employment , except that I
am not releasing any claim to enforce: (i) this Agreement; (ii) any right, if
any, to claim government-provided unemployment benefits;(iii) any rights or
claims that wholly arise or accrue after I sign this Agreement; (iv) any right
to vested accrued benefits or compensation under Company plans and arrangements;
and (v) any right to indemnification by the Company or any of the Released
Parties or to coverage under any applicable directors’ and officers’ or other
third party liability insurance policy(ies) then maintained by the Company or
any Released Parties. I further understand



25
 

--------------------------------------------------------------------------------




that the Claims I am releasing may arise under many different laws (including
statutes, regulations, other administrative guidance and common law doctrines)
including but by no means limited to:


1.
Anti-discrimination statutes, all as amended, such as the Age Discrimination in
Employment Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”), and
Executive Order 11141, which prohibit age discrimination in employment; Title
VII of the Civil Rights Act of 1964, Section 1981 of the Civil Rights Act of
1866, and Executive Order 11246, which prohibit discrimination based on race,
color, national origin, religion, or sex; the Equal Pay Act, which prohibits
paying men and women unequal pay for equal work; the Americans With Disabilities
Act and Sections 503 and 504 of the Rehabilitation Act of 1973, which prohibit
discrimination based on disability; and any other federal, state or local laws
prohibiting employment or wage discrimination, including the laws of Bermuda,
including but not limited to the Employment Act of 2000 and the Human Rights Act
of 1981.



2.
Federal employment statutes, all as amended, such as the WARN Act, which
requires that advance notice be given of certain work force reductions; the
Employee Retirement Income Security Act of 1974, which, among other things,
protects employee benefits; the Fair Labor Standards Act of 1938 and laws which
regulate wage and hour matters; the Family and Medical Leave Act of 1993, which
requires employers to provide leaves of absence under certain circumstances; and
any other federal laws relating to employment, such as veterans’ reemployment
rights laws.



3.
Other laws, as amended, such as any federal, state or local laws providing
workers’ compensation benefits (or prohibiting workers’ compensation
retaliation), restricting an employer’s right to terminate employees or
otherwise regulating employment; any federal, state or local law enforcing
express or implied employment contracts or requiring an employer to deal with
employees fairly or in good faith.



4.
Tort and contract claims, such as claims for wrongful discharge, negligence,
negligent hiring, negligent supervision, negligent retention, physical or
personal injury, emotional distress, fraud, fraud in the inducement, negligent
misrepresentation, defamation, invasion of privacy, interference with contract
or with prospective economic advantage, breach of express or implied contract,
breach of covenants of good faith and fair dealing, promissory estoppel, and
similar or related claims.





26
 

--------------------------------------------------------------------------------




5.
Examples of released Claims include, but are not limited to: (i) Claims that in
any way relate to my employment with the Company or any other Released Party, or
the termination of that employment, such as Claims for compensation, bonuses,
commissions, lost wages or unused accrued vacation or sick pay; (ii) Claims that
in any way relate to the design or administration of any employee benefit
program; (iii) Claims that I have irrevocable or vested rights to severance or
similar benefits or to post-employment health or group insurance benefits; or
(iv) any Claims to attorneys’ fees or other indemnities.



D.
Unknown Claims: I understand that I am releasing Claims about which I may be
unaware. That is my knowing and voluntary intent, even though I recognize that
someday I might learn that some or all of the facts I currently believe to be
true are untrue or learn of facts or other matters about which I now am unaware,
and even though I might then regret having signed this Release. Nevertheless, I
am assuming that risk and I agree that this Agreement shall remain effective in
all respects in any such case. I expressly waive all rights I might have under
any law that is intended to protect me from waiving unknown claims. I understand
the significance of doing so.



II. Promises, Warranties, And Representations


A.
Employment Termination: I understand and agree that my employment with the
Company terminated on ____________________. I also understand and agree that I
have no right of rehire or reinstatement with any Released Party, regardless of
location, and that each and every Released Party is under no obligation to
rehire or reinstate me. I also acknowledge and understand that the failure of a
Released Party to rehire or reinstate me is in no way discriminatory or
retaliatory in nature.



B.
Pursuit of Released Claims: I affirm that I have not filed, have not caused to
be filed, and am not presently party to, any actions, grievances, arbitrations,
complaints, claims or other legal proceedings against or relating to any
Released Party in any forum. To the extent permitted by law, I agree not to,
directly or indirectly, file, initiate, encourage, aid or assist in any
investigations, actions, grievances, arbitrations, complaints, claims or other
legal proceedings against or relating to any Released Party. Notwithstanding the
foregoing, I understand that nothing in this General Release prohibits me from:
(i) challenging the knowing and voluntary nature of the release of ADEA claims
pursuant to the OWBPA; or (ii) making or asserting: (A) any claim or right which
cannot be waived under applicable law, including but not limited to the right to
file a charge with, provide information to or participate in an investigation or
proceeding conducted by the Texas Workforce Commission Civil Rights Division,
the Equal Employment Opportunity Commission or other federal, local or state
governmental agency charged with enforcing anti-discrimination laws,



27
 

--------------------------------------------------------------------------------




or the National Labor Relations Board; (B) any right I have to any payments
pursuant to Section 7(b) of the Executive Employment Agreement; (C) any right I
have to accrued benefits (within the meaning of Sections 203 and 204 of the
Employee Retirement Income Securities Act of 1974, as amended); and (D) any
rights I have or claims that may arise after the date this General Release is
executed. I further agree and covenant that should any person, entity,
organization, or federal, state or local governmental agency institute an
investigation, action, grievance, arbitration, complaint, claim or other legal
proceeding involving any matter encompassed by the release set forth in Section
1, I shall not be entitled to recover and expressly waive any right to seek,
accept or recover any monetary relief or other individual remedies.


C.
Execution of this Agreement: I understand and agree that, but for my execution
of this General Release, including claims under the ADEA, and the fulfillment of
the promises contained therein, I would not be entitled to receive the benefit
continuation coverage or severance pay described in Section 7(b) of the
Executive Employment Agreement.



D.
Company Property: Before accepting any monetary payments from the Company, I
promise to comply with my obligation under Sections 8(c)(iv) and 8(c)(vi) of the
Executive Employment Agreement.



E.
Taxes: I am responsible for paying any taxes on amounts I receive because I
signed this Release. I agree that the Company may withhold all taxes it
determines it is legally required to withhold.



F.
Ownership of Claims: I have not assigned or transferred any Claim I am
releasing, nor have I purported to do so. In addition to any other remedies,
rights or defenses that may be available to the Released Parties by virtue of
this General Release or my breach hereof, I will pay the reasonable attorneys’
fees, costs, expenses and any damages the Released Parties incur as a result of
my breach of this representation or if this representation was false when made.



G.
Implementation: I agree to sign any documents and do anything else that is
necessary in the future to implement this Agreement.





28
 

--------------------------------------------------------------------------------










III. Miscellaneous


A.
Entire Agreement: This is the entire agreement between me and the Company with
respect to my release of Claims against the Company. This Agreement may not be
modified or canceled in any manner except by a writing signed by both me and an
authorized Company official with reference to this Agreement. I acknowledge that
I have not relied on any representations, promises, or agreements of any kind
made to me in connection with my decision to accept this General Release, except
for those set forth in this General Release and my Executive Employment
Agreement.



B.
Successors: This Agreement binds my heirs, administrators, representatives,
executors, successors and assigns, and will inure to the benefit of all Released
Parties and their respective heirs, administrators, representatives, executors,
successors and assigns.



C.
Interpretation: This Agreement shall be construed as a whole according to its
fair meaning. It shall not be construed strictly for or against me or any
Released Party. Unless the context indicates otherwise, the singular or plural
shall be deemed to include the other. Captions are intended solely for
convenience of reference and shall not be used in the interpretation of this
Release.



D.
Governing Law, Mandatory Arbitration and Venue: This Agreement is entered into
under, and shall be governed for all purposes, by the laws of the State of
Texas, without regard to its conflicts of law principles. Any claim or
controversy arising between Executive and the Company and/or Argo Group, shall
be settled by final and binding arbitration in Bexar County, Texas pursuant to
Section 15 of the Executive Employment Agreement, which is incorporated by
reference herein. I acknowledge and agree that I have read Section 15 of the
Executive Employment Agreement and understand that it contains a mandatory
arbitration provision and that I am agreeing in advance to arbitrate any
controversies which arise in connection with this General Release and my
Executive Employment Agreement. I agree that any dispute between the parties
that is determined to be not subject to arbitration pursuant to Section 15 shall
be subject to exclusive jurisdiction and venue in the Texas District Court in
Bexar County, Texas.





29
 

--------------------------------------------------------------------------------






IV. Notice, Time for Consideration and Revocation Period




A.
THE GENERAL RELEASE OF CLAIMS CONTAINED IN THIS AGREEMENT CONSTITUTES A RELEASE
OF ALL KNOWN AND UNKNOWN CLAIMS, INCLUDING WITHOUT LIMITATION, ALL CLAIMS FOR
AGE DISCRIMINATION UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT AND ANY
SIMILAR STATE LAWS. THIS GENERAL RELEASE DOES NOT WAIVE RIGHTS OR CLAIMS THAT
MAY ARISE AFTER THE DATE IT IS EXECUTED;

B.
I AGREE THAT I AM WAIVING RIGHTS AND CLAIMS I MAY HAVE IN EXCHANGE FOR
CONSIDERATION WHICH IS IN ADDITION TO THINGS OF VALUE TO WHICH I MAY ALREADY BE
ENTITLED;

C.
I UNDERSTAND AND AGREE THAT I HAVE BEEN ADVISED THAT I HAVE THE RIGHT TO CONSULT
WITH AN ATTORNEY OF MY CHOOSING PRIOR TO EXECUTING THIS GENERAL RELEASE;

D.
IF TERMINATED AS PART OF A TERMINATION OR EXIT INCENTIVE PROGRAM OFFERED TO A
GROUP OR CLASS OF EMPLOYEES, I ACKNOWLEDGE i) THAT I HAVE AT LEAST FORTY-FIVE
(45) DAYS WITHIN WHICH TO CONSIDER THIS GENERAL RELEASE BEFORE EXECUTING IT; AND
ii) THAT I HAVE RECEIVED WRITTEN NOTICE FROM THE COMPANY WHICH INFORMS ME OF THE
i) CLASS, UNIT, OR GROUP OF INDIVIDUALS COVERED BY THE PROGRAM, ii) ANY
ELIGIBILITY FACTORS FOR SUCH PROGRAM, iii) ANY TIME LIMITS APPLICABLE TO SUCH
PROGRAM, AND iv) THE JOB TITLES AND AGES OF ALL INDIVIDUALS THAT ARE AND ARE NOT
ELIGIBLE OR SELECTED FOR THE PROGRAM.

E.
I UNDERSTAND THAT IN THE EVENT THAT I AM FORTY (40) YEARS OF AGE OR OLDER AT THE
TIME OF TERMINATION, I WILL HAVE AT LEAST TWENTY-ONE (21) DAYS WITHIN WHICH TO
CONSIDER THIS GENERAL RELEASE BEFORE EXECUTING IT; AND

F.
I UNDERSTAND THAT SHOULD THE PROVISIONS OF (D) AND (E) ABOVE NOT OTHERWISE
APPLY, I HAVE SEVEN (7) DAYS FOLLOWING MY EXECUTION OF THIS GENERAL RELEASE TO
REVOKE IT BY DELIVERING WRITTEN NOTICE OF SUCH REVOCATION TO THE COMPANY AND
THAT THE GENERAL RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED.









30
 

--------------------------------------------------------------------------------




Executed on this __________ day of _________________, 20___.


___________________________
MARK E. WATSON III


Executed on this __________ day of _________________, 20___.


ARGO GROUP INTERNATIONAL HOLDINGS, LTD.


By: ____________________________


Title:         __________________________


31
 